Citation Nr: 1509154	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  13-11 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for ulcerative colitis.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1997 to October 2001, from May 2003 to August 2003, and from April 2006 to August 2006.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the RO in Louisville, Kentucky, which, in pertinent part, denied service connection for ulcerative colitis.  The Veteran testified from Louisville, Kentucky, at a June 2014 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.  

Regarding the June 2014 Board videoconference hearing, when conducting a hearing a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating a claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010); 
38 C.F.R. § 3.103 (2013).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Bryant, 23 Vet. App. at 497.  In this case, during the videoconference Board hearing, the Veterans Law Judge specifically noted the issue on appeal, and sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the service connection claim.  The Veteran was informed that a nexus opinion to the effect that the currently diagnosed ulcerative colitis originated in service was needed to substantiate the claim; therefore, the Veterans Law Judge substantially complied with the requirements of 38 C.F.R. 
§ 3.103; Bryant at 496-97.

The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


On multiple occasions throughout the course of this appeal, including in a July 2014 statement, the Veteran advanced that VA improperly garnished his wages and benefits to satisfy a previously established debt due to overpayment of benefits.  As this issue has not been adjudicated by the AOJ, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

VA treatment records reflect that in March 2006, just prior to the third period of active service that began in April 2006, the Veteran sought treatment for bright red blood in stool, reporting that the bleeding had begun one month earlier.  A service treatment record dated July 2006 conveys that the Veteran sought treatment for abdominal pain and bloody stool.  The Veteran reported that the bloody stools had occurred over the previous three months.  At a subsequent July 2006 appointment, the Veteran was diagnosed with a Helicobacter Pylori (H. Pylori) infection.  An August 2006 service treatment record notes that the Veteran continued to be treated for bloody, black, and/or tarry stools, and that referral to the gastroenterology clinic was recommended.

Upon separation from service in August 2006, the Veteran received a colonoscopy from the Louisville VA Medical Center (VAMC) in September 2006.  The colonoscopy report conveys that the Veteran was diagnosed with ulcerative colitis.  In a July 2014 letter, a VA physician stated that the Veteran began receiving treatment for ulcerative colitis from the Louisville VAMC in September 2006, and that such treatment continues to this day.  Further, the VA physician noted that the ulcerative colitis "was diagnosed at other VA facility in July 2006" which, if accurate, would reflect a diagnosis during the period of active service

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2014).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran received a VA intestinal examination for compensation purposes in July 2011.  The record reflects that the VA examiner noted the ulcerative colitis history discussed above.  Curiously, despite acknowledging the Veteran's ulcerative colitis, which the evidence of record reflects is ongoing to this day, the VA examiner opined that there was no medical evidence the Veteran had a current diagnosis of an intestinal infection, and no opinion was offered as to whether the previously diagnosed ulcerative colitis originated in or was aggravated by service.  As such, the July 2011 VA intestinal examination is inadequate for VA purposes and a new examination is necessary.

Further, VA should obtain all relevant military, VA, and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  The Board notes that, while VA has obtained the service treatment records for the Veteran's first period of service, it is unclear whether VA has obtained the service treatment records for the May 2003 to August 2003 and April 2006 to August 2006 periods of service.  On remand the AOJ should ensure that VA has all available service treatment records from these periods of service.  Additionally, VA should obtain the Veteran's VA medical records for the period on and after November 2014.  
      
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the appropriate federal custodian and request a full copy of the Veteran's service treatment records for the active service periods of May 2003 to August 2003 and April 2006 to August 2006.  If such records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).

2.  Associate with the record any identified VA treatment records pertaining to the treatment of ulcerative colitis, not already of record, for the period on and after November 2014.

3.  Then, schedule a VA intestinal examination with opinion that addresses the relationship, if any, between the diagnosed ulcerative colitis and the Veteran's active service.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the opinion rendered.  A detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should advance the following opinions:

A)  Is it as likely as not (i.e., probability of 50 percent or more) that the currently diagnosed ulcerative colitis originated during a period of active service?

B)  Is it as likely as not (i.e., probability of 50 percent or more) that the currently diagnosed ulcerative colitis preexisted active service that began in April 2006?  The examiner should note and discuss the pre-service March 2006 VA treatment record reflecting that the Veteran sought treatment for bright red blood in stool.

C)  If it is the examiner's opinion that the ulcerative colitis preexisted the period of active service beginning in April 2006, is it as likely as not (i.e., probability of 50 percent or more) that the currently diagnosed ulcerative colitis was aggravated (worsened beyond normal progression) during active service (from April 2006 to August 2006)?

If it is the examiner's opinion that there is aggravation, he or she should identify the baseline level of severity of the ulcerative colitis prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

4.  Then readjudicate the issue of entitlement to service connection for ulcerative colitis.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



